Citation Nr: 1313652	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  11-17 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether the Veteran is competent for the purpose of handling VA benefit payments.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active naval service from August 1989 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  Jurisdiction over the case was subsequently returned to the RO in Albuquerque, New Mexico.


REMAND

In a September 2012 statement, the Veteran's representative requested that the Veteran be afforded a hearing before a member of the Board sitting at the RO.  In April 2013, the representative confirmed that the Veteran still desires a Board hearing.  No steps were taken to schedule the Veteran for a hearing.  As the RO schedules this type of hearing, a remand of this matter is warranted to schedule the desired hearing in accordance with the Veteran's request. 

Accordingly, this case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a hearing before the Board sitting at the RO in accordance with the docket number of this appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.  


							(CONTINUED ON NEXT PAGE)




No action is required of the Veteran until he is otherwise notified by VA, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

